[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                           JUNE 5, 2007
                                                        THOMAS K. KAHN
                                   No. 06-15180
                                                             CLERK
                               ________________________

                         D. C. Docket No. 05-03052-CV-TWT-1

CLAUDE J. STILTZ,


                                                                          Plaintiff-Appellant,

                                            versus

METROPOLITAN LIFE INSURANCE COMPANY,

                                                                        Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________

                                        (June 5, 2007)

Before PRYOR, KRAVITCH and ALARCON,* Circuit Judges.

PER CURIAM:

       *
         Honorable Arthur L. Alarcon, United States Circuit Judge for the Ninth Circuit, sitting
by designation.
      Claude J. Stiltz appeals the summary judgment against his suit for long-term

disability benefits under the Employment Retirement Income and Security Act of

1974 (ERISA), 29 U.S.C. §§ 1001 et seq. Stiltz argues that the plan administrator,

Metropolitan Life Insurance Company (MetLife), acted arbitrarily and

capriciously when it denied his claim for benefits. MetLife responds that its

decision to terminate Stiltz’s disability benefits based on a functional capacity

evaluation and reviews by two independent physicians was not wrong. We affirm.

                                I. BACKGROUND

      Stiltz, a senior manager for a consulting firm, received disability insurance

through his employer, who obtained a group policy from MetLife. In November

2001, Stiltz became ill and was hospitalized after a business trip to India. In

December, Stiltz applied for and eventually received short-term and long-term

disability benefits from MetLife.

      In the following months, Stiltz’s treating physician, Dr. Anthony Captain,

made diagnoses that included fibromyalgia, chronic fatigue syndrome, and

irritable bowel syndrome. By October 2002, Dr. Captain’s notes remarked that

Stiltz was “doing well,” but that same month, Dr. Captain submitted to MetLife a

statement regarding Stiltz’s claim, and stated that Stiltz could only work less than

three to four hours per day. Dr. Captain’s office notes from early 2003 reflect that

                                          2
Stiltz was reporting complaints of chronic pain and an inability to function for

more than an hour at a time. Through 2004, Stiltz continued to see Dr. Captain

and various specialists for ongoing treatment of his various complaints.

      In May 2003, MetLife referred Stiltz’s claim for an independent physician

review. Dr. Tracey Schmidt reviewed Stiltz’s medical records and concluded that

his file contained only subjective complaints of fatigue and lacked “sufficient

medical [evidence] to support objective evidence of physical functional capacity

impairment to any occupation.” Dr. Schmidt also remarked that the limitations

Stiltz reported to Dr. Captain were inconsistent with Stiltz’s statements on his

application for benefits that he regularly coached soccer, performed housework

and yardwork, and helped his teenaged daughters with their studies. In September

2003, MetLife asked Dr. Schmidt to review Stiltz’s file again. Dr. Schmidt

reviewed newly submitted medical records and again concluded that the file

lacked objective evidence of Stiltz’s physical impairment.

      On October 6, 2003, Dr. Captain wrote to Dr. Schmidt and objected to her

conclusions. He asserted that Stiltz’s tender point joint tenderness was objective

evidence of his diagnosis of fibromyalgia and stated that Stiltz could not sustain

activity for more than an hour at a time. Dr. Schmidt undertook a third review of

Stiltz’s file for MetLife and concluded that her opinion had not changed. Dr.

                                          3
Schmidt spoke with Dr. Captain on November 3 and encouraged Dr. Captain to

substantiate Stiltz’s subjective complaints of inability to work and concentrate by

submitting the results of a mental status examination and a functional capacity

evaluation.

      On February 4, 2004, Stiltz underwent a functional capacity evaluation.

The report concluded, based on a series of tests evaluating Stiltz’s actual ability to

sit, stand, walk, climb stairs, stoop, reach, squat, kneel, and lift, that Stiltz was

capable of performing a light-duty occupation, as defined in the Department of

Labor’s Dictionary of Occupational Titles, for an eight-hour workday. The

evaluation reflected that, in an eight-hour day, Stiltz could sit, walk, stand, and

climb “frequently,” that is, one-third to two-thirds of the time.

      On March 15, Dr. Schmidt reviewed Stiltz’s file for a fourth time. She

noted that a job description submitted by Stiltz’s employer included sitting three

hours, standing three hours, walking three hours, and occasionally lifting and

carrying up to 20 pounds. Dr. Schmidt concluded that this was a “light”

occupation and, based on the functional capacity evaluation, the file lacked

objective evidence of a physical functional capacity impairment to a full-time

light-duty occupation. On April 27, 2004, MetLife completed its review of Stiltz’s

claim and terminated benefits. Stiltz appealed.

                                            4
      During the appeal process, MetLife submitted Stiltz’s file to a second

independent physician for review. On January 4, 2005, after reviewing Stiltz’s

file, Dr. Dennis Gordan concluded that Stiltz was capable of light-duty work. Dr.

Gordan criticized Dr. Captain for “giving undue weight to symptoms,” and

concluded that “[Stiltz] has overreported symptoms and [Dr. Captain] has

overrated symptoms.” Dr. Gordan stated that the functional capacity evaluation,

with its “empiric basis,” gave a better estimate of Stiltz’s actual capabilities. On

January 5, MetLife upheld its decision to deny benefits. MetLife agreed to

conduct one further review.

      On September 12, 2005, MetLife again concluded that Stiltz was not

entitled to benefits. MetLife relied on the definition in the Dictionary of

Occupational Titles to conclude that, despite Stiltz’s insistence that his actual job

requirements were more than light, his “own occupation” required only light

exertional capacity. The functional capacity evaluation supported the conclusion

that Stiltz could perform a “light” occupation, and no objective findings in the

medical file precluded this finding.

      Stiltz sued MetLife in Georgia state court. After removing this action to

federal court, MetLife moved for summary judgment. The district court granted

that motion and denied Stiltz’s cross-motion for summary judgment.

                                          5
                          II. STANDARD OF REVIEW

      We review a summary judgment de novo, applying the same legal standards

as the district court. Williams v. Bellsouth Telecomms., Inc., 373 F.3d 1132, 1134

(11th Cir. 2004). The review of a denial of benefits in an ERISA case follows a

series of steps. “At each step, the court makes a determination that results in either

the progression to the next step or the end of the inquiry.” Tippitt v. Reliance

Standard Life Ins. Co., 457 F.3d 1227, 1232 (11th Cir. 2006). The six steps are as

follows:

      (1) Apply the de novo standard to determine whether the claim
      administrator’s benefits-denial decision is “wrong” ( i.e., the court
      disagrees with the administrator’s decision); if it is not, then end the
      inquiry and affirm the decision.

      (2) If the administrator’s decision in fact is “de novo wrong,” then
      determine whether he was vested with discretion in reviewing claims;
      if not, end judicial inquiry and reverse the decision.

      (3) If the administrator’s decision is “de novo wrong” and he was
      vested with discretion in reviewing claims, then determine whether
      “reasonable” grounds supported it (hence, review his decision under
      the more deferential arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse
      the administrator’s decision; if reasonable grounds do exist, then
      determine if he operated under a conflict of interest.

      (5) If there is no conflict, then end the inquiry and affirm the decision.




                                          6
      (6) If there is a conflict of interest, then apply heightened arbitrary
      and capricious review to the decision to affirm or deny it.

Williams, 373 F.3d at 1138 (footnotes omitted).

                                III. DISCUSSION

      Stiltz makes two basic arguments about MetLife’s decision to deny benefits.

First, he argues that MetLife erred when it interpreted the plan to define his “own

occupation” as a light-duty occupation. Second, he argues that MetLife erred

when it determined that he was not disabled by requiring him to present objective

medical evidence and improperly weighing the evidence in his file. Both

arguments fail; we discuss each in turn.

 A. The Conclusion of MetLife That Stiltz’s “Own Occupation” Was Light-Duty
                          Was Not De Novo Wrong.

      Stiltz argues that MetLife erred when it interpreted plan language regarding

his occupation. The plan defines disability as “unable to perform the material and

substantial duties of your Own Occupation,” and defines “own occupation” as

      the activity that you regularly perform and that serves as your source
      of income. It is not limited to the specific position you held with
      Your Employer. It may be a similar activity that could be performed
      with your Employer or any other employer.

MetLife applied this language and relied on the Dictionary of Occupational

Titles to conclude that Stiltz’s own occupation involved light-duty work. Stiltz



                                           7
contends that his occupation in fact required him to do more than light-duty work,

including lifting 75 pounds, carrying 25 pounds, traveling to Washington, D.C.

weekly, traveling overseas occasionally, and working 60 to 70 hours a week. We

agree with MetLife that the actual requirements of Stiltz’s most recent position are

not controlling.

      Unlike the plans reviewed in the decision upon which Stiltz relies, the

MetLife plan defines the term “occupation.” Cf. Shahpazian v. Reliance Standard

Life Ins. Co., 388 F. Supp. 2d 1368, 1377 (N.D. Ga. 2005). The clear plan

language allowed MetLife to look beyond the requirements of “the specific

position” Stiltz held. MetLife was entitled to rely on the Dictionary of

Occupational Titles, which defines the occupations of “manager” and “consultant”

as sedentary, and consider the job description provided by Stiltz’s employer,

which described Stiltz’s job as requiring three hours each of sitting, standing, and

walking each day. When a job involves exerting negligible force but requires a

significant amount of walking or standing, the “light” classification, rather than

“sedentary,” is appropriate. Dictionary of Occupational Titles app. C, § IV.

      The functional capacity evaluation reflected that Stiltz could perform a

light-duty occupation as defined by the Dictionary of Occupational Titles, and that

definition was consistent with the general job description provided by Stiltz’s

                                          8
employer. The functional capacity evaluation concluded that Stiltz could work an

eight-hour day and that he could sit, walk, and stand “frequently,” that is, one-

third to two-thirds of the time. The conclusion of MetLife, based on its

interpretation of the plan and the functional capacity evaluation, that Stiltz could

perform his light-duty occupation was not de novo wrong.

           B. The Conclusion of MetLife That Stiltz Was Not Disabled
                          Was Not De Novo Wrong.

      Stiltz criticizes the factual determination by MetLife on two grounds. First,

he argues that MetLife improperly required him to submit objective medical

evidence. Second, Stiltz argues that MetLife improperly considered the evidence

in Stiltz’s file, giving too much weight to the results of the functional capacity

evaluation and not enough weight to Stiltz’s reported limitations and the payment

of benefits by MetLife for nearly two years. Both arguments fail.

      Stiltz asserts that the plan does not require a claimant to provide objective

medical evidence in support of his claim. We agree, but the record does not reveal

that MetLife denied benefits based on a failure to provide objective evidence of

Stiltz’s ailments. To borrow the words of our sister circuit, “MetLife’s

communications with [Stiltz] support its contention that it was requesting only

substantiation of the extent of [Stiltz]’s disability and not an impossible level of



                                           9
objective proof that [he] suffered from fibromyalgia.” Pralutsky v. Metro. Life

Ins. Co., 435 F.3d 833, 839 (8th Cir. 2006). MetLife’s final decision considered

both the subjective and the objective evidence in Stiltz’s file, and MetLife found

that the objective evidence in the functional capacity evaluation was the more

reliable evidence of Stiltz’s ability to work.

      Stiltz argues that MetLife’s determination placed too much weight on the

results of the functional capacity evaluation, but we disagree. MetLife never

discredited Stiltz’s subjective complaints of pain and fatigue. Cf. Hawkins v. First

Union Corp. Long-Term Disability Plan, 326 F.3d 914, 919 (7th Cir. 2003).

MetLife properly concerned itself with whether Stiltz could perform the material

and substantial duties of his occupation. The functional capacity evaluation

reflected that Stiltz could perform light-duty work for an eight-hour day, and it

was not the only evidence that Stiltz was not disabled. Stiltz’s reported non-work

activities, which included coaching a youth soccer team, participating on a

walking team, and performing housework and yardwork, were also inconsistent

with his reported work limitations. Stiltz did not bolster his file with the results of

a second functional capacity evaluation undertaken on a “bad day” or any other

evidence that the evaluation was not an accurate measurement of his abilities. Cf.

Donovan v. Eaton Corp., Long Term Disability Plan, 462 F.3d 321, 327-28 (4th

                                          10
Cir. 2006); see Horton v. Reliance Standard Life Ins. Co., 141 F.3d 1038, 1040

(11th Cir. 1998) (ERISA claimant has burden of establishing disability).

      Stiltz also argues that MetLife’s payment of disability benefits for nearly

two years should weigh against its decision to discontinue benefits. We have

never held that such a fact is a relevant consideration when we review the denial

of benefits under ERISA. Even if we were to consider the previous payment of

benefits by MetLife, it would not change our conclusion. The record reflects that

many of Stiltz’s wide-ranging complaints, such as irritable bowel symptoms and a

sleep disorder, were successfully treated after he first filed for disability benefits.

That MetLife allowed Stiltz so much time to produce evidence of his inability to

work and that he still failed to do so supports the determination by MetLife.

                                 IV. CONCLUSION

      The summary judgment for MetLife and against Stiltz’s complaint is

      AFFIRMED.




                                           11